Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 23, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152165-6(45)                                                                                      Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                    SC: 152165-6                                      Justices
  In re JEZOWSKI, Minors.                                           COA: 325112; 325116
                                                                    Arenac CC Family Division:
                                                                    12-012047-NA
  _______________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September
  11, 2015 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 23, 2015
         d1020
                                                                               Clerk